        Case 2:20-cv-00386-SGC Document 18 Filed 05/15/20 Page 1 of 5                     FILED
                                                                                 2020 May-15 PM 04:25
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

EDWINA SUDDETH,                              )
                                             )
             PLAINTIFF,                      )
                                             )
VS.                                          ) CASE NO. 2:20-cv-00386-SGC
                                             )
                                             )
ALABAMA CVS PHARMACY L.L.C.                  )
                                             )
             DEFENDANT.                      )

             REPORT OF THE PARTIES’ PLANNING MEETING

      1. Parties Meeting: The following persons participated in a Rule 26(f)
conference by telephone beginning on April 27, 2020:

       Leslie Palmer, Esq. representing Plaintiff, Edwina Suddeth

      J. Allen Sydnor, Jr., Esq. representing the Defendant, Alabama CVS
      Pharmacy LLC

       2.     Brief description of nature of the case: This is a premises liability
case arising out of Plaintiff’s fall outside of defendant’s store located at 205
Fieldstown Road, Gardendale, Alabama on February 21, 2020. Plaintiff is a resident
of Gardendale, Alabama. On that date, Plaintiff tripped over a sign sitting outside
of the store.

       Plaintiff suffered injuries from the fall. She was transported by ambulance to
St. Vincent’s Hospital where she was treated in the Emergency Department and
released. Plaintiff was subsequently hospitalized.

      3.     Plaintiff’s position and claims: Plaintiff alleges Defendant failed to
maintain its premises in a reasonably safe condition. Defendant negligently and
wantonly placed a sign at the store’s exit door. The placement of the sign and the
        Case 2:20-cv-00386-SGC Document 18 Filed 05/15/20 Page 2 of 5



conditions surrounding it caused the Plaintiff to fall and suffer injuries including
broken bones.

       4.    Defenses to the claims and citations to principal cases: A premises
owner’s duty to warn is limited to hidden defects that are unknown to the invitee and
that would not be discovered by him or her in the exercise of ordinary care. Ex parte
Mountain Top Indoor Flea Mkt., Inc., 699 So.2d 158, 161 (Ala. 1997). The owner
of the premises is not an insurer of the safety of the invitee, and no presumption of
negligence arises out of the mere fact of an injury to the invitee. Id.

     As noted in Johnson v. Logan's Roadhouse, Inc., 2016 U.S. Dist. LEXIS
118713:

             [T]he owner of premises has no duty to warn an invitee of
             open and obvious defects in the premises which the invitee
             is aware of, or should be aware of, in the exercise of
             reasonable care on the invitee's part. Dolgencorp, Inc. v.
             Taylor, 28 So. 3d 737, 742 (Ala. 2009) (quoting Mountain
             Top Indoor Flea Market, 699 So. 2d at 161) (internal
             quotation marks omitted). In other words, proof of an open
             and obvious hazard negates an invitor's duty to warn an
             invitee of the hazard. See Sessions, 842 So. 2d at 652.
             Courts use an objective standard to assess whether a
             hazard is open and obvious. See Dolgencorp, 28 So. 3d at
             741-42 (noting that the question is whether the invitee
             should have observed the hazard, not whether the invitee
             actually appreciated it). "[E]ach case must be examined in
             light of its particular circumstances." See Gray v. Mobile
             Greyhound Park, Ltd., 370 So. 2d 1384, 1389 (Ala. 1979)
             (quoting Terrell v. Warehouse Groceries, 364 So. 2d 675,
             677 (Ala. 1978).

             The "entire basis of a [business's] liability rests upon [its]
             superior knowledge of the danger which causes the
             [customer's] injuries." Cook v. Wal-Mart Stores, Inc., 795
             F.Supp.2d 1269, 1273 (M.D. Ala. 2011) (quoting Fowler
             v. CEC Entm't, 921 So.2d 428, 432-33 (Ala. Civ. App.
             2005) (in turn quoting Denmark v. Mercantile Stores Co.,
             844 So.2d 1189, 1194 (Ala. 2002)).


                                           2
        Case 2:20-cv-00386-SGC Document 18 Filed 05/15/20 Page 3 of 5




            Proof no one else has been injured by the alleged defect is
            evidence that the condition is not a defect. Williams v.
            Walgreen Co. 2018 U.S. Dist. LEXIS 70267; 2018 WL
            1964569 (April 26, 2016) citing Miller ex rel. Miller v.
            Liberty Park Joint Venture, LLC, 84 So. 3d 88, 92-94 (Ala.
            Civ. App. 2011).

      5.    Initial Disclosures. The parties will complete the initial disclosures
required by Rule 26(a)(1) by May 15, 2020.                    .

      6.    Discovery Plan. The parties propose this discovery plan:
       (a) Discovery will be needed on these subjects:
            1.    Circumstances of Plaintiff’s fall
            2.    Condition of the premises including where Plaintiff’s fall
                  occurred.

            3.    Plaintiff’s familiarity with CVS store premises.

            4.    Plaintiff’s health and medical treatment during the time frame
                  before and after the fall that is the basis of the litigation.

            5.    All damages claimed by Plaintiff.

            6.    The alleged causal relationship between Plaintiff’s fall and the
                  claimed injuries/damages.

            7.    CVS policies and procedures

       (b) Dates for commencing and completing fact discovery, including
discovery to be commenced or completed before other discovery: All Fact Discovery
to be completed by December 15, 2020.
      (c) Maximum number of interrogatories by each party to another party,
along with the dates the answers are due: Forty-five (45) Interrogatories to be
answered within thirty (30) days of service.



                                        3
        Case 2:20-cv-00386-SGC Document 18 Filed 05/15/20 Page 4 of 5



      (d) Maximum number of requests for admission, along with the dates
responses are due: Thirty (30) Requests for Admissions to be answered within thirty
(30) days of service.
      (e)    Maximum number of depositions by each party: Eight (8)
      (f)    Limits on the length of depositions, in hours: Seven (7)
      (g)    Dates for exchanging reports of expert witnesses:
             1.     Plaintiff’s expert reports are due by January 29, 2021

             2.     Defendant’s expert reports are due within 60 days of the filing of
                    Plaintiff’s expert reports.

             3.     Any rebuttal expert reports are due within 30 days after the
                    filing of Defendant’s expert reports.
        (h) Dates for supplementations under Rule 26(e): As soon as reasonably
possible after new information is discovered, but not later than Sixty (60) days before
trial, absent good cause shown.
      7.     Other Items:
      (a) A date if the parties ask to meet with the court before a Scheduling
Order: Not applicable.
       (b) Requested dates for pretrial conferences: The parties request a Final
Pretrial Conference 30 days prior to the trial date.
      (c)    Final dates for the Plaintiff to amend pleadings or to join parties:
             September 15, 2020.
      (d)    Final dates for the Defendant to amend pleadings or to join parties:
             September 15, 2020
      (e) Final dates to file dispositive motions: All potentially dispositive
motions should be filed by 30 days after the conclusion of discovery in this cause.
      (f)    State the prospects for settlement: Unknown/Premature to determine.
       (g) Identify any alternative dispute resolution procedure that may enhance
settlement prospects: Premature to say if any assistance will be necessary.


                                          4
        Case 2:20-cv-00386-SGC Document 18 Filed 05/15/20 Page 5 of 5



      (h) Final dates for submitting Rule 26(a)(3) witness lists, designations of
witnesses whose testimony will be presented by deposition, and exhibit lists: Must
be served and filed thirty (30) days before trial.
      (i)     Final dates to file objections under Rule 26(a)(3): The parties shall have
7 days after service to file objections.
      (j)    Suggested trial date and estimate of trial length: After May 31, 2021.
      Estimated trial length: Three (3) days
       (k) Other matters: The parties agree to provide dates for designated experts
to be deposed within thirty (30) days of the date they are designated.
      (l)    The Parties will provide five (5) business days’ notice before issuing a
subpoena to a non-party to allow the non-serving party reasonable time to object.
All objections will be resolved before the issuance of any subpoena.
       (m) The Parties agree to the issuance of a standard HIPAA Protective Order
to facilitate production of Plaintiff’s medical records.
      Date: May 15, 2020.

/s/ Leslie A. Palmer                    /s/ J. Allen Sydnor, Jr.
Leslie A. Palmer                        J. Allen Sydnor, Jr
Palmer Law, LLC                         HUIE, FERNAMBUCQ & STEWART, LLP
104 23rd Street South, Suite 100        3291 US Highway 280, Suite 200
Birmingham, AL 35233                    Birmingham, AL 35243
Leslie@palmerlegalservices.com          asydnor@huielaw.com

Attorney for Plaintiff                  Attorney for Defendant




                                           5
